                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

DOMINIC ROSATO,

               Plaintiff,

v.                                                Case No.: 2:18-cv-322-FtM-38UAM

FNU RIDDLE,

              Defendant.
                                          /

                                OPINION AND ORDER1

       Before the Court is Dominic Rosato’s Motion for leave to proceed in forma

pauperis/affidavit of indigency (Doc. 5) and no response has been filed in opposition. For

the following reasons, the Court denies the Motion for leave to proceed in forma

pauperis/affidavit of indigency and dismisses the Complaint with prejudice.

                                    BACKGROUND

       Rosato, a detainee at the Florida Civil Commitment Center (FCCC) in Arcadia,

Florida, filed a civil rights Complaint under 42 U.S.C. § 1983. Rosato states Ms. White,

a recreational specialist at the FCCC, made him get off the legal computer. Rosato was

told he could use the regular computer for the work he was doing because Ms. Fitzpatrick,

the facilities librarian, did not believe Rosato’s project was legal work. Rosato filed a


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
grievance with Dr. Sawyer, the director of the FCCC, regarding Ms. White and Ms.

Fitzpatrick removing him from the legal computer. The grievance was referred to Ms.

Riddle, the FCCC grievance examiner. Ms. Riddle informed Rosato that his grievance

was being referred for an administrative review. Grievances filed against staff members

that are referred for administrative review are kept confidential. Rosato was informed that

he would receive no further response to his grievance.

                                    STANDARD OF REVIEW

      The mandatory language of 28 U.S.C. § 1915 applies to all proceedings in forma

pauperis. Section 1915 provides:

             Notwithstanding any filing fee, or any portion thereof, that may
             have been paid, the court shall dismiss the case at any time if
             the court determines that-

                    (A)     the allegation of poverty is untrue; or

                    (B)     the action or appeal-
                            (i)           is frivolous or malicious;

                            (ii)          fails to state a claim on which relief
                                          may be granted; or

                            (iii)         seeks monetary relief against a
                                          defendant who is immune from
                                          such relief.

28 U.S.C. § 1915(e)(2).

      A complaint may be dismissed as frivolous under § 1915(e)(2)(B)(i) where it lacks

an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim

is frivolous as a matter of law where, inter alia, the defendants are immune from suit or

the claim seeks to enforce a right that clearly does not exist. Id. at 327. In making the

above determinations, all factual allegations in the complaint must be viewed as true.

Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir. 2004). Moreover, the Court must read




                                             2
the plaintiff’s pro se allegations in a liberal fashion. Haines v. Kerner, 404 U.S. 519

(1972).

                                         DISCUSSION

       Rosato avers Defendants violated his right to due process under the Fourteenth

Amendment, and Eighth Amendment rights with deliberate indifference, in the way his

grievance was handled by Ms. Riddle. Rosato’s procedural due process claim asserting

that his FCCC grievances was not handled properly by Defendants, even if true, fails to

state a stand-alone § 1983 claim. The Eleventh Circuit Court of Appeals has held: “We

agree with other circuits that have decided that a prisoner does not have a constitutionally-

protected liberty interest in an inmate grievance procedure.” Dunn v. Martin, 178 Fed.

Appx. 876, 878 (11th Cir. 2006); Baker v. Rexroad, 159 Fed. Appx. 61, 62 (11th Cir.

2005); see also Massey v. Helman, 259 F.3d 641, 647 (7th Cir. 2001) (“[T]he existence

of a grievance procedure confers no liberty interest on a prisoner.... A state-created

grievance procedure is simply a procedural right and does not confer any substantive

right upon an inmate.”); Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (“[T]he Constitution

creates no entitlement to grievance procedures or access to any such procedure

voluntarily established by a state.”).

       Defendants’ administrative procedures used to investigate, respond or not respond

to Rosato’s grievance are not actionable under § 1983. Defendants' alleged errors

regarding the FCCC grievance procedures do not give rise to a stand-alone claim under

§ 1983. Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993).

       Further, the Court concludes that a more carefully drafted complaint could not state

a claim. Generally, a pro se plaintiff, “must be given at least one chance to amend the




                                             3
complaint before the district court dismisses the action with prejudice” where a more

carefully drafted complaint might state a claim. Bank v. Pitt, 928 F.2d 1108, 1112 (11th

Cir.1991) (emphasis added) overruled in part by Wagner v. Daewoo Heavy Indus. Am.

Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc).               However, there are two

circumstances in which the district court need not grant leave to amend under Bank: (1)

where the plaintiff has indicated that he does not wish to amend his complaint; and (2)

where a more carefully drafted complaint could not state a claim and is, therefore, futile.

Johnson v. Boyd, 568 F. App'x 719, 723 (11th Cir. 2014) (citing Bank, 928 F.2d at 1112).

On the first exception, filing a written motion that sets forth the substance of a proposed

amendment is the proper method to request leave to amend the complaint. Long v. Satz,

181 F.3d 1275, 1279 (11th Cir. 1999). On the second exception, where futility is close,

we err on the side of generosity to the plaintiff. O'Halloran v. First Union Nat'l Bank of Fla.,

350 F.3d 1197, 1206 (11th Cir. 2003).

       Rosato’s single claim is based upon his allegation that staff members at the FCCC

violated his constitutional rights by keeping his grievance confidential and notifying him

he would receive no further response to his grievance. Since there is no constitutional

right in a state created grievance process, amending his Complaint would be futile.

       Accordingly, it is now

       ORDERED:

       1.     Dominic Rosato’s Motion for Leave to Proceed In Forma Pauperis/Affidavit

of Indigency (Doc. 5) is DENIED.

       2.      Rosato’s Civil Rights Complaint is DISMISSED with prejudice.




                                               4
      3.     The Clerk of Court shall enter judgment accordingly, terminate all pending

motions and deadlines and close the file.

      DONE and ORDERED in Fort Myers, Florida this 30th day of April, 2019.




SA: FTMP-2

Copies:
All Parties of Record




                                            5
